
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.29


March 13, 2002

Ms. Joyce Kim
2466 Francisco Street #105
San Francisco, CA 94123

Dear Joyce:

This letter will confirm the terms and conditions of your employment as QRS'
Senior Vice President, Marketing, based out of Richmond, California.

ANNUAL COMPENSATION

Our agreement regarding compensation is as follows:

•Your annual base compensation will be $215,000 (before applicable withholding
taxes and other deductions). QRS employees are paid semi-monthly (i.e., on the
fifteenth and last working day of each month).

•In addition, you will receive annual incentive compensation of up to 50% of
base compensation for fiscal year 2002 that will be administered by me and
reviewed by the Compensation Committee of the Board of Directors. Your annual
incentive compensation shall be based upon the Company's and your performance
during the fiscal year as determined by the Compensation Committee of the Board
of Directors. For fiscal year 2002, your annual incentive compensation is
guaranteed to be not less than $53,750 (before applicable withholding taxes and
other deductions). The sum of your base compensation plus your annual incentive
compensation shall be your total target compensation.

Your total target compensation, including incentives, will be reviewed annually
(unless there is a change in objectives, responsibilities, etc., in which case
it will be reviewed at that time), to ensure that it continues to be equitable,
appropriate to your responsibilities and provide appropriate incentives and
support to the agreed objectives.

BENEFITS

QRS offers a comprehensive benefits package including health, dental, vision,
life, accidental death and dismemberment (AD&D) insurances, and a 401(k) plan.
As a Senior Vice President and Officer, you are provided with additional
benefits as follows:

Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 662/3% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

Liability Insurance—The Company shall purchase and maintain in effect sufficient
Officer's liability insurance to provide you with reasonable coverage, including
the provision of legal counsel and/or reimbursement of appropriate legal fees
you pay personally, against all liability claims and judgments arising from your
legal exercise of your duties as an Officer of QRS, including any actions filed
after you cease your duties as an Officer or in the event of the termination of
your employment. The Company shall also provide in its bylaws (and, upon
reasonable request by you, in a written agreement), a full indemnification for
you as a QRS officer, to the maximum extent permissible under Delaware law.

Life Insurance—The Company shall purchase and maintain in effect group term life
insurance for you with a death benefit of equal to 2 times your base salary with
beneficiary to be designated by yourself.

--------------------------------------------------------------------------------


At your option, you may choose to purchase additional life insurance through the
supplemental term life plan.

PTO—You will be entitled to 10 holidays per calendar year and 20 PTO (Personal
Time Off) days per year. A prorated portion of PTO is accrued each pay period.
PTO may be used for vacation, illness or other purposes at your discretion.

TERMINATION AND SEVERANCE

In the event the company terminates your employment without cause, you will
become entitled to six (6) months of severance pay equal in the aggregate to
your total annual target compensation and benefits at the level in effect at the
time of your termination. In addition, you shall be entitled to receive at the
time of your termination the pro-rata amount (based upon the length of your
employment during the fiscal year) of your annual incentive compensation
calculated at 100% of your target incentive. Your severance payments will be
made in accordance with the Company's standard payroll practices for current
employees and will be subject to the Company's collection of all applicable
withholding and other taxes.

For purposes of this agreement, termination "for cause" shall mean a termination
of your employment for any of the following reasons: (1) your failure to
substantially perform the material duties of your position with the Company
after a written demand for substantial performance is delivered to you by the
Company which specifically identifies the manner in which you have not
substantially performed those duties and which provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary obligations as an officer of the Company, (3) your
failure to follow in a material respect the reasonable policies or directives
established on an employee-wide basis by the Company, after written notice to
you indicating the policies or directives with which you are not in material
compliance and which provides a reasonable period for you to cure those
deficiencies, (4) any willful misconduct on your part having a material
detrimental effect on the Company, or (5) any unauthorized activity on your part
which creates a material conflict of interest between you and the Company after
you have been provided with written notice of the unauthorized activity and a
reasonable opportunity to refrain from that activity.

CHANGE OF CONTROL BENEFITS

A. Should there occur a Corporate Transaction or a Change in Control (as those
terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan) and
either (i) your employment is subsequently terminated without cause or (ii) you
subsequently resign by reason of a material change in your base compensation,
your targeted annual incentive compensation, your annual total target
compensation, or your benefits (for this purpose, 15% will be deemed a material
reduction), a material reduction in your duties or responsibilities, or a change
in your principal place of employment by more than 35 miles, then you will be
entitled to six (6) months of severance pay equal in the aggregate to your
targeted total annual target compensation and benefits at the level in effect at
the time of your termination or resignation or (if greater) at the level in
effect immediately prior to the Corporate Transaction or Change in Control. In
addition, you shall be entitled to receive at the time of your termination the
pro-rata amount (based upon the length of your employment during the fiscal
year) of your annual incentive compensation calculated at 100% of your target
incentive. Your severance payments will be made in accordance with the Company's
standard payroll practices for current employees and will be subject to the
Company's collection of all applicable withholding taxes.

B. Except to the extent otherwise provided in paragraph C below, should a
Corporate Transaction or Change in Control occur during your period of
employment with the Company, then (i) all of your outstanding options will,
immediately prior to the specified effective date for the Corporate Transaction

2

--------------------------------------------------------------------------------


or Change in Control, become exercisable for all the shares at the time subject
to those options, whether or not those options are to be assumed or replaced
with a cash incentive program, and those accelerated options may be exercised
for all or any portion of the option shares as fully vested shares; and (ii) all
of your unvested shares of QRS stock will immediately vest at the time of such
Corporate Transaction or Change in Control.

C. However, the following limitation will be in effect for (i) all of your
unvested shares of QRS stock and (ii) any unvested options which are to be
assumed by the successor entity (or parent company) or otherwise continued in
effect or which are to be replaced with a cash incentive program which preserves
the spread existing at the time of such Corporate Transaction or Change in
Control on any shares for which your options are not otherwise at that time
exercisable (the excess of the fair market value of those shares over the
exercise price):

The accelerated vesting of those unvested shares and options will be limited to
the extent and only to the extent necessary to assure that the parachute payment
attributable to the accelerated vesting of those shares and options would not
constitute an excess parachute payment under Internal Revenue Code
Section 280G(b).

To the extent one of more of your options or unvested shares do not vest on an
accelerated basis upon a Corporate Transaction or Change in Control by reason of
such limitation, those options will continue to become exercisable in accordance
with the original exercise schedule indicated in the respective grant notices
for those options, and those unvested shares will continue to vest in accordance
with the original vesting schedule set forth in the applicable Restricted Stock
Agreements. However, should either (i) your employment be terminated without
cause or (ii) you resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 35 miles, at the
time of such Corporate Transaction or Change in Control or within twenty four
(24) months thereafter, then each of your outstanding options, to the extent not
otherwise fully exercisable at that time, shall automatically accelerate and
become immediately exercisable for all the option shares and may be exercised
for any or all of those shares as fully vested shares at any time prior to the
expiration or sooner termination of the option term. In addition, all of your
unvested shares will immediately vest upon such a termination of employment or
resignation.

D. Any of your options which are assumed by the successor entity (or parent
company) in the Corporate Transaction or are otherwise continue in effect
following the Change in Control transaction shall be appropriately adjusted to
apply and pertain to the number and class of securities which would have been
issued to you in the consummation of such Corporate Transaction or Change in
Control had the options been exercised immediately prior to such event.
Appropriate adjustments shall also be made to the option prices payable per
share, provided the aggregate option prices payable shall remain the same.

EMPLOYMENT AT WILL

Your employment in the position of Senior Vice President, Marketing is and will
remain at all times an Employment At Will. This means that your position is for
no set period or term and just as you have the right to resign your position, at
any time, for any reason, QRS reserves the right to terminate your employment,
at any time, with or without good cause and with or without notice. This letter
supersedes and replaces all prior representations, offers, understandings, and
agreements between the Company and you regarding the terms and conditions of
your at will employment with the Company. Neither subsequent agreement contrary
to this nor any amendment to this term can be made unless it is in writing and
signed by both of us and copied to the Chairman of the Compensation Committee.

3

--------------------------------------------------------------------------------

Joyce, I feel that QRS is putting together an excellent team and I am convinced
you have the background, skills and leadership abilities to assist QRS in
achieving its business objectives. I feel you will be an outstanding addition to
our team. I look forward to working with you.

Sincerely,

/s/  ELIZABETH A. FETTER      

--------------------------------------------------------------------------------

Elizabeth A. Fetter
President, Chief Executive Officer and Director
   

I accept the terms and conditions above and understand and agree that it
supersedes any other representations, offers, understandings, and agreements,
written or oral, I may have with QRS with respect to employment or compensation
by QRS whether including salary, incentive, options, termination, and severance.


 
 
  /s/  JOYCE KIM      

--------------------------------------------------------------------------------

Joyce Kim   4/12/02

--------------------------------------------------------------------------------

Date

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.29

